Order entered January 15, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00213-CV

                        MICHAEL DWAIN WILLIAMS, Appellant

                                              V.

                            LUPE VALDEZ, SHERIFF, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-09709

                                          ORDER
       Before the Court is appellant’s January 11, 2019 request for a paper copy of the

supplemental reporter’s record filed December 21, 2018. We GRANT the request and DIRECT

the Clerk of the Court to send a paper copy of the December 21st supplemental record.

       Appellant’s brief remains due February 20, 2019.

                                                     /s/   BILL WHITEHILL
                                                           JUSTICE